DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-18 are objected to because of the following informalities:  Claims 15-18 claim dependency on the device of claim 1, however, it   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 recites the limitation "the disorder" in line 1. There is no component or limitation of a disorder in the claim or any claims they are dependent upon. Therefore the disorder in unclear and indefinite making the scope indefinite. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination and to advance prosecution, claims 14 and 15 are interpreted to be dependent upon claim 13, where a disorder is sited, instead of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissila et al (U.S. PG Pub 2013/0138182 A1).
Regarding claim 1 and 13, Nissila teaches a device configured for treating a disorder/sexual dysfunction of a subject ([0005] and [0305] teaches a noninvasive/transcranial light therapy device; [0051], [0098] and [0224] teaches treating decreased libido; [0350] teaches that the device may be used to treat may disorders including infertility), the device comprising: a power source ([0249] teaches a 12 V power supply being connected to the LEDS; [0326]-[0327] teaches adapting the total power and total energy of the optical radiation of the device, so it would naturally require a power source); a light source configured to receive power from the power source ([0006] teaches the device comprising LEDs to emit optical radiation [0249] teaches a 12 V power supply being connected to the LEDS; [0326]-[0327] teaches adapting the total power and total energy of the optical radiation of the device, so it would naturally require a power source coupled to the optical radiation emitters) to cause the light source to emit near-infrared light, wherein the near-infrared light has a wavelength of 600 nm to 1400 nm ([0136] and [0356] teaches the preferred optical radiation including infrared light; [0329] and teaches the optical radiation capable of emitting in the range of between 590 nm and 800 nm); a processor ([0006] teaches the device comprising an electronic control means for adapting the optical radiation; [0165 teaches a processor for controlling LED output power and timing; [0167] teaches the device having a user interface connected to a PC or Laptop or smartphone which inherently have processors); and a 
Regarding claim 2, Nissila teaches the device of claim 1, where the subject is depressed ([0350] teaches the device may be used to treat patients with depression) 
Regarding claims 3 and 15, Nissila teaches the device in claim 1, wherein the sexual dysfunction includes at least one impaired libido, impaired sexual arousal, delayed or absent orgasm ([0051], [0098] and [0224] teaches wherein the sexual dysfunction is decreased libido).
Regarding claim 5 and 17, Nissila teaches the device of claim 1, wherein the processor is configured to cause the light source to implement a duration of delivery of near infrared light of about 1 minute to about 120 minutes per day ([0165 teaches the processor configured to control the timing and power output of the LEDs; [0322] teaches the optical radiation being applied for a duration of between 1-15minutes).
Regarding claim 7, Nissila teaches  a method of controlling a device configured for treating a disorder of a subject, the method ([0351]-[0353] teaches a method for treating a disorder by applying a physical stimulus from an extra-cranial position; [0356] teaches where the stimulus is optical radiation) comprising: providing power to a device having a light source to cause the light source to emit near infrared light to a region of interest of the subject ([0356] teaches the optical radiation being near-infrared light; [0006] teaches the device comprising LEDs to emit optical radiation [0249] teaches a 12 V power supply being connected to the LEDS; [0326]-[0327] teaches adapting the total power and total energy of the optical radiation of the device, so it would naturally provide power to the optical radiation emitters), wherein the near-infrared light has a wavelength of 600 nm to 1400 nm ([0368] teaches the 
Regarding claim 8, Nissila teaches the method of claim 7, wherein the disorder is sexual dysfunction ([0051], [0098] and [0224] teaches treating decreased libido; [0349] teaches that the device may be used to treat many disorders including infertility).
Regarding claim 9, Nissila teaches the method of claim 7, wherein the duration of delivery of near infrared light is about 1 minute to about 120 minutes per day ([0165 teaches the processor configured to control the timing and power output of the LEDs; [0322] teaches the optical radiation being applied for a duration of between 1-15minutes).
Regarding claim 14, Nissila teaches the device of claim 1, wherein the disorder is sexual dysfunction ([0051], [0098] and [0224] teaches treating decreased libido; [0350] teaches that the device may be used to treat may disorders including infertility).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissila et al (U.S. PG Pub 2013/0138182 A1) in view of Schiffer (U.S. PG Pub 2011/0040356 A1).
Regarding claims 4, 10 and 16, Nissila teaches the device of claim 1 and method of claim 7, however, fails to teach wherein the near-infrared light has one of a wavelength of about 825 nm, a wavelength of about 850 nm, or a wavelength of about 808 nm to about 830 nm.
Schiffer teaches a trans-photobiomodulation device ([0113]) for treating disorders such as sexual dysfunction ([0027] and [0089]) comprising a power source ([0113]) a light source coupled to the power source configured to emit Infrared light ([0113]) and a control unit ([0113]) with a housing (figure 4) for delivering the light to a region of interest on a patients head using trans-cranial photobiomodulation ([0111]), wherein the near-infrared light has one of a wavelength of about 825 nm, a wavelength of about 850 nm, or a wavelength of about 808 nm to about 830 nm ([0114] teaches the device emitting infrared light at a wavelength of 810nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device and method of Nissila to emit infrared light at a wavelength of 810nm. This would be an obvious variation of the emitted wavelength to one of ordinary skill as to follow the ANSI standards for permissible amount of light at near infrared for light therapy (Schiffer [0114]).
Double Patenting
Applicant is advised that should claim 1 be found allowable, claims 13-14, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Applicant is advised that should claims 3, 4, 5, and 6 be found allowable, claims 15, 16, 17, and 18, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same 

Allowable Subject Matter
Claims 6, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792